        Case 8-19-76260-ast            Doc 121      Filed 10/04/19       Entered 10/04/19 13:14:50




BRADSHAW LAW GROUP PC
321 Broadway, 5th Floor
New York, New York 10007
(212) 327-1524
Andrew B. Helfand
Attorneys for Signature Financial, LLC
    UNITED STATES BANKRUPTCY COURT
    EASTERN DISTRICT OF NEW YORK
    ----------------------------------------------------------- X   Chapter 11
    In re:                                                      :
                                                                :   Case No. 19-76260 (AST)
    Absolut Facilities Management, LLC, et al.,                 :   Case No. 19-76263 (AST)
                                                                :   Case No. 19-76267 (AST)
                       1
             Debtors.                                           :   Case No. 19-76268 (AST)
                                                                :   Case No. 19-76269 (AST)
                                                                :   Case No. 19-76270 (AST)
                                                                :   Case No. 19-76271 (AST)
                                                                :   Case No. 19-76272 (AST)
                                                                :
                                                                :   Joint Administration Requested
                                                                :
    ----------------------------------------------------------- X


          NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF NOTICES

           PLEASE TAKE NOTICE that Bradshaw Law Group PC hereby enters its appearance,

pursuant to section 1109(b) of chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”) and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

on behalf of Signature Financial, LLC (“Signature Financial”). The undersigned attorneys hereby

request, pursuant to Bankruptcy Rules 2002, 3017, and 9007, and Bankruptcy Code sections 342,

1102(a)(1), and 1109(b), that copies of all notices and pleadings given or filed in the above-captioned



1
 The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at Allegany,
LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center for Nursing
and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for Nursing and
Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
(8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).
     Case 8-19-76260-ast         Doc 121    Filed 10/04/19      Entered 10/04/19 13:14:50




cases (the “Cases”) and all related proceedings be given and served upon the following persons at

the addresses, facsimile numbers, or electronic mail addresses set forth below:

                                        Andrew B. Helfand
                                BRADSHAW LAW GROUP PC
                                     321 Broadway, 5th Floor
                                   New York, New York 10007
                                    Telephone: (212) 327-1524
                                    Facsimile: (212) 327-1467
                               ahelfand@bradshawlawgrouppc.com

       PLEASE TAKE FURTHER NOTICE that, pursuant to Fed. R. Bankr. P. 2002, the

undersigned counsel hereby request copies of all papers including, without limitation, all motions,

notices, applications, orders, reports, legal memoranda, exhibits and all other papers which are filed

with the Court or served upon any party. All copies should be sent to the above- listed persons by

electronic mail and/or by mail to the addresses appearing above.

       PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and

papers referred to in the Bankruptcy Code and Bankruptcy Rules, but also includes, without

limitation, orders and notices of any petition, pleading, complaint, hearing, application, motion,

request or demand, whether formal or informal, written or oral, or whether made by mail, email,

hand delivery, telephone, facsimile, or otherwise which affect or seek to affect in any way the rights

or interests of any party in these Cases.

       PLEASE TAKE FURTHER NOTICE that this request pursuant to Fed. R. Bankr. P. 2002

shall not be deemed or construed to be a submission by Signature Financial to the jurisdiction or

power of this Court or a waiver of any substantive or procedural rights of Signature Financial,

including without limitation, to: (a) have the District Court withdraw the reference in any matter

subject to mandatory or discretionary withdrawal; (b) have final orders in non-core matters entered

only after de novo review by the District Court; (c) a trial by jury in any proceeding so triable in

these Cases or any case, controversy, or proceeding related to these Cases; (d) require that where
     Case 8-19-76260-ast        Doc 121       Filed 10/04/19   Entered 10/04/19 13:14:50




any adversary proceeding is to be initiated against Signature Financial in these Cases or any related

case or where any proceeding is to be initiated by complaint against Signature Financial under

applicable non-bankruptcy law, service shall be made on Signature Financial, as applicable, in

accordance with applicable Federal Rules of Civil Procedure and applicable non-bankruptcy law,

and that service upon undersigned counsel is insufficient for such purposes; or (e) any other rights,

claims, actions, defenses, setoffs or recoupments to which Signature Financial is or may be entitled

in law or at equity, all of which rights, claims, actions, defenses, setoffs or recoupments Signature

Financial expressly reserves.



 Dated: New York, New York                      BRADSHAW LAW GROUP P.C.
        October 4, 2019
                                        By:     /s/ Andrew B. Helfand
                                                Andrew B. Helfand
                                                321 Broadway, 5th Floor
                                                New York, NY 10007
                                                Telephone: (212) 327-1524

                                                Attorneys for Signature Financial, LLC
